 Case 2:19-cv-13765-KM-JBC Document 27 Filed 01/10/20 Page 1 of 2 PageID: 258



                     UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY


JOSEPH ROZWOOD, individually               2:1 9-cv-13765-KM-JBC
and on behalf of all similarly situated
individuals,                                                 O
                                           {PROPOSEDj-’ORDER
                    Plaintiff,             APPROVING FLSA SETTLEMENT
              vs.

 ADP, INC.,

                    Defendant.


              THIS MATTER having come before the Court. upon the joint

motionjof the patties for an Order approving the settlement of plaintiff’s individual

claim for violations of the Fair Labor Standards Act in the above-captioned action,

and the Court having reviewed the submissions of counsel, and for good cause

shown,

              IT IS HEREBY ORDERED that the joint motion is GRANTED and

the parties’ settlement agreement is APPROVED:

              IT IS FURTHER ORDERED that this action is hereby

administratively terminated;

              IT IS FURTHER ORDERED that this shall not constitute a

dismissal Order under the Federal Rules of Civil Procedure;

              IT IS FURTHER ORDERED that within 60 days after entry of this
 Case 2:19-cv-13765-KM-JBC Document 27 Filed 01/10/20 Page 2 of 2 PageID: 259



Order (or such additional period authorized by the Court), the parties shall file all

papers necessary to dismiss this action under Federal Rule of Civil Procedure 41

or, if settlement cannot be consummated, request that the action be reopened;

             IT IS FURTHER ORDERED that, absent receipt from the parties of

dismissal papers or a request to reopen the action within the aforementioned 60-

day period, the Court shall dismiss this action, without fttrther notice, with

prejudice and without costs

Dated:   i/ia!    ioia

                                               SO ORDERED:


                                                    /




                                           7
